Per Curiam.

Defendants in error were separately charged with violating an ordinance of the City & County of Denver which prohibited the giving of premiums as an inducement to advertising.
On trial in the municipal court, they were severally found guilty and fines were imposed.
The matters having been appealed to the County Court, it was held that the ordinance in question was in contravention of the constitution of this' state, and the defendants were discharged. The city brings error.
The questions presented are determined adversely to the city’s contention in Denver v. Frueauff, 39 Colo. 20, 88 Pac. 389, 7 L. R. A. (N. S.) 1131, 12 Ann. Cas. 521, and Denver v. United Cigars Stores Co., 68 Colo. 363, 189 Pac. 848.
■ The judgment is therefore affirmed.